Exhibit 10.5

RESTRICTED STOCK AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(the “Grantee”)

by ScanSource, Inc. (the “Company”) of

shares of its common stock, no par value (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth in this Award Certificate (the “Award Certificate”). This
Award Certificate describes terms and conditions of the Restricted Stock Award
(or the “Award”) granted herein and constitutes an agreement between the Grantee
and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the restrictions imposed under Section 2 of the Award Certificate
will expire with respect to the Shares awarded hereunder ratably in three annual
installments, commencing as of the first anniversary of the Grant Date (as
defined below), provided that the Grantee has been continuously employed by the
Company from the Grant Date until each respective anniversary date of the Grant
Date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.

SCANSOURCE, INC.

By: Grant Date: (the “Grant Date”):                                       
      

Updated 12/10



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1. Grant of Award. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Plan and in
this Award Certificate, a Restricted Stock Award (the “Award”) for the number of
Shares indicated on Page 1 hereof. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

2. Restrictions. The Award and the Shares are subject to the following
restrictions. “Restricted Shares” mean those Shares underlying the Award (or
portion thereof) that are subject to the restrictions imposed hereunder which
restrictions have not then expired or terminated. Restricted Shares may not be
sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered. If the Grantee’s employment with the Company terminates for any
reason other than as set forth in paragraphs (b) and (c) of Section 3 hereof,
then the Grantee shall forfeit all of the Grantee’s right, title and interest in
and to the Award and the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company (without the
payment by the Company for any consideration for such Shares) immediately
following the event of forfeiture. The restrictions imposed under this Section
shall apply to all Shares or other securities issued with respect to Restricted
Shares hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock of the Company.

3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) With respect to such ratable portion of the Shares as is specified on page 1
hereof, on each of the first three anniversary dates of the Grant Date, as
specified on page 1 hereof, provided the Grantee is still employed by the
Company on each respective anniversary of the Grant Date and has been employed
since the Grant Date; or

(b) as to all of the Shares, upon the termination of the Grantee’s employment
due to death, Disability or Retirement; or

(c) as to all of the Shares, upon the Grantee’s termination of employment by the
Company without Cause or by the Grantee for Good Reason if such termination
occurs within twelve (12) months after the effective date of a Change in
Control.

4. Delivery of Shares. The Shares will be registered in the name of the Grantee
as of the Grant Date and may be held by the Company during the Restricted Period
in certificated or uncertificated form. If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of the Grantee and shall bear a
legend in substantially the following form: “This certificate and the shares of
stock represented hereby are subject to the terms and conditions contained in a
Restricted Stock Award Certificate between the registered owner of the shares
represented hereby and ScanSource, Inc. Release from such terms and conditions
shall be made only in accordance with the provisions of such Award Certificate,
copies of which are on file in the offices of ScanSource, Inc.” Stock
certificates for the Shares or portion thereof, without the first above legend,
shall be delivered to the Grantee or the Grantee’s designee upon request of the
Grantee after the expiration of the Restricted Period, but delivery may be
postponed for such period as may be required for the Company with reasonable
diligence to comply, if deemed advisable by the Company, with registration
requirements under the 1933 Act, listing requirements under the rules of any
stock exchange, and requirements under any other law or regulation applicable to
the issuance or transfer of the Shares.

5. Voting and Dividend Rights. Subject to the terms of the Plan and this Award
Certificate, Grantee, as beneficial owner of the Shares, shall have full voting
rights and other rights as a stockholder with respect to the Shares (once
issued) during and after the Restricted Period; provided, however, that Grantee
shall not have any dividend rights with respect to the Shares unless, and then
only to the extent that, the Shares have vested and the restrictions related to
such Shares have lapsed.

6. No Right of Continued Employment. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate the Grantee’s employment or service at any time, nor confer upon the
Grantee any right to continue in the employ or service of the Company or any
Affiliate.

7. Payment of Taxes. Upon issuance of the Shares hereunder, the Grantee may make
an election to be taxed upon such award under Section 83(b) of the Code. To
effect such election, the Grantee must file an appropriate election



--------------------------------------------------------------------------------

with the Internal Revenue Service within thirty (30) days after award of the
Shares and otherwise in accordance with applicable Treasury Regulations. The
Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in the Grantee’s gross income for federal income
tax purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state, local and foreign taxes
(including FICA taxes) required by law to be withheld with respect to such
amount. The withholding requirement may be satisfied, in whole or in part, at
the election of the Company, by withholding from this Award Shares having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Award Certificate will be conditional on such payment or
arrangements, and the Company, or, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Grantee. The Grantee acknowledges that
the Company has made no warranties or representations to the Grantee with
respect to the legal, tax or investment consequences (including but not limited
to income tax consequences) related to the grant of the Award or receipt or
disposition of the Shares (or any other benefit), and the Grantee is in no
manner relying on the Company or its representatives for legal, tax or
investment advice related to the Award or the Shares. The Grantee acknowledges
that there may be adverse tax consequences upon the grant of the Award and/or
the acquisition or disposition of the Shares subject to the Award and that the
Grantee has been advised that he should consult with his or her own attorney,
accountant and/or tax advisor regarding the transactions contemplated by the
Award and this Award Certificate. The Grantee also acknowledges that the Company
has no responsibility to take or refrain from taking any actions in order to
achieve a certain tax result for the Grantee.

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and determinative
(unless the Committee determines otherwise).

9. Successors. This Award Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Award Certificate and the Plan.

10. Severability. If any one or more of the provisions contained in this Award
Certificate is invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

11. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, South
Carolina 29615, Attn: Secretary, or any other address designated by the Company
in a written notice to the Grantee. Notices to the Grantee will be directed to
the address of the Grantee then currently on file with the Company, or at any
other address given by the Grantee in a written notice to the Company.

12. Beneficiary Designation. The Grantee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of the Grantee
hereunder and to receive any distribution with respect to the Award upon the
Grantee’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights hereunder is subject to all terms and conditions of
this Award Certificate and the Plan and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Grantee, the Grantee’s rights with respect to the Award may be
exercised by the legal representative of the Grantee’s estate, and payment shall
be made to the Grantee’s estate. Subject to the foregoing, a beneficiary
designation may be changed or revoked by the Grantee at any time provided the
change or revocation is filed with the Company.

13. Nontransferability. No right or interest of the Grantee in the Award, to the
extent restricted, may be pledged, encumbered or hypothecated to or in favor of
any party other than the Company or an Affiliate or shall be subject to any
lien, obligation or liability of the Grantee to any other party other than the
Company or an Affiliate. Except as otherwise provided in the Plan, the Award, to
the extent restricted, shall not be assignable or transferable by the Grantee
other than by will or the laws of descent and distribution. Prior to vesting,
the Shares subject to the Award may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.